APPEAL OF JACOB SAMUELS.Samuels v. CommissionerDocket No. 8050.United States Board of Tax Appeals4 B.T.A. 826; 1926 BTA LEXIS 2195; September 15, 1926, Decided *2195 W. W. Spalding, Esq., for the petitioner.  A. Calder Mackay, Esq., for the Commissioner.  MARQUETTE *826  This appeal is from the determination of a deficiency in income tax the year 1921 in the amount of $8,462.17.  FINDINGS OF FACT.  The taxpayer is a married man living with his wife, and during the year 1921 was domiciled in the State of California.  For the year 1921 the taxpayer and his wife filed separate income-tax returns in which each reported one-half of the income of the community.  The Commissioner has added to the income of the taxpayer one-half of the income of the community reported by the taxpayer's wife and has taxed the same as income of the taxpayer.  OPINION.  MARQUETTE: The decision of the question involved in this proceeding is governed by the opinion of the court in , and the decision of the Board in the . Judgment for the Commissioner.